                                            Case 4:19-cv-05927-HSG Document 67 Filed 03/26/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        TATYANA EVGENIEVNA                             Case No. 19-cv-05927-HSG
                                            DREVALEVA,
                                   8                                                       ORDER REGARDING CASE STATUS
                                                        Plaintiff,
                                   9
                                                 v.
                                  10
                                            DEPARTMENT OF VETERANS
                                  11        AFFAIRS,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14           Prior to reassignment to the undersigned, Judge Alsup granted Defendant’s motion to

                                  15   dismiss. Dkt. No. 34. On December 19, 2019, Judge Alsup entered final judgment in favor of the

                                  16   Defendant, directed the clerk to close the file, and the case was terminated. Dkt. Nos. 35, 36. On

                                  17   March 2, 2020, Judge Alsup denied Plaintiff’s motion for relief under Rule 60 and Plaintiff’s

                                  18   motion to disqualify. Dkt. No. 55. On November 16, 2020, the Ninth Circuit dismissed Plaintiff’s

                                  19   appeal as frivolous. Dkt. No. 60. On March 3, 2021, the Ninth Circuit denied Plaintiff’s motions

                                  20   for clarification and reconsideration. Dkt. No. 63. The Ninth Circuit’s mandate issued on March

                                  21   11, 2021. Case No. 20-15374, Dkt. No. 14.1

                                  22   //

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27

                                  28
                                       1
                                        The Court references the Ninth Circuit docket because Dkt. No. 64 of this case’s docket does not
                                       accurately reflect the Ninth Circuit’s mandate due to an apparent docketing error.
                                          Case 4:19-cv-05927-HSG Document 67 Filed 03/26/21 Page 2 of 2




                                   1          Accordingly, the Court reemphasizes that this case is closed. No further filings shall be

                                   2   accepted in this closed case.

                                   3

                                   4          IT IS SO ORDERED.

                                   5   Dated: 3/26/2021

                                   6                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   7                                                  United States District Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
